Citation Nr: 0907580	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  06-14 361A.	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky





INTRODUCTION

The Veteran served on active duty from August 1957 to July 
1967.  He died on June [redacted], 2004.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran died on June [redacted], 2004; the death certificate 
lists the immediate cause of death as colon cancer due to 
chronic obstructive pulmonary disease (COPD), as a 
consequence of degenerative osteoarthritis.  

2.  At the time of the Veteran's death, the Veteran was in 
receipt of a total (100 percent) rating for compensation 
purposes based on individual unemployability, from August 
2002, due to his service-connected schizophrenia, rated as 70 
percent disabling from August 2002; defective hearing, rated 
as 20 percent disabling from August 2002, and tinnitus, rated 
as 10 percent disabling from January 2001.  

3.  The competent evidence does not establish that service-
connected disability was either the principal or a 
contributory cause of the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused or substantially or 
materially contributed to by a disability incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1310, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Board observes that in Hupp v. Nicholson, 21 Vet App 342 
(2007) the United States Court of Appeals for Veterans Claims 
(Court) expanded the Veterans Claims Assistance Act of 2000 
(VCAA) notice requirements for a DIC claim.  In Hupp, the 
Court held that, when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a veteran 
was service-connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the Court found in Hupp 
that the content of the section 5103(a) notice letter will 
depend upon the information provided in the claimant's 
application.  While VA is not required to assess the weight, 
sufficiency, credibility, or probative value of any assertion 
made in the claimant's application for benefits, the Court 
held in Hupp that the section 5103(a) notice letter should be 
"tailored" and must respond to the particulars of the 
application submitted.  A review of the claims file reveals 
that, in light of the Hupp decision, the September 2004 and 
January 2005 VCAA notification letters sent to the appellant 
are insufficient.

The September 2004 and January 2005 letters from the agency 
of original jurisdiction (AOJ) to the appellant informed her 
of what evidence was required to substantiate a claim of 
entitlement to service connection for the cause of the 
Veteran's death.  These letters also informed her of her and 
VA's respective duties for obtaining evidence.  However, she 
was not informed of the disabilities for which service 
connection had been established during the Veteran's 
lifetime.

In Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007), 
it was held that any VCAA notice error is presumed 
prejudicial and that it is VA's burden to rebut the 
presumption.  In Sanders, the Federal circuit stated that all 
VCAA notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication.  In this case, 
the Board finds that the errors outlined above did not affect 
the essential fairness of the adjudication.  In this regard, 
the Board finds that the purpose of the notice was not 
frustrated in this case, as written statements on appeal by 
the appellant and her representative reflect actual knowledge 
on the part of the claimant of what was needed to 
substantiate the claim for service connection for the cause 
of the Veteran's death.  Further, in an "Appellant's Brief" 
dated February 3, 2009, the appellant's representative set 
forth the disabilities for which service connection had been 
established and what was necessary to establish service 
connection for the cause of the Veteran's death, including 
any disabilities for which service connection had not been 
established.  Hence, the Board finds that any defect was 
cured by actual knowledge on the part of the claimant of what 
was needed to substantiate the claim and that further 
development with regard to VA's duty to notify under VCAA 
would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 
426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991).  

The VCAA notice letters also failed to discuss the law 
pertaining to the assignment of an effective date in 
compliance with Dingess/Hartman.  The Board finds that this 
omission was not prejudicial because the preponderance of the 
evidence is against the claim adjudicated on the merits 
herein, and no effective date will be assigned.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the claimant has been prejudiced thereby).  
See also Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a 
remand is inappropriate where there is no possibility of any 
benefit flowing to the claimant).    

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The appellant did not receive complete VCAA notice 
prior to the RO's initial adjudication of her claim and the 
issuance of the November 2004 rating decision.  However, the 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the Board notes that 
portions of the Veteran's original claims file are not 
available, and that many documents contained therein are 
missing.  However, wherever possible, copies of previous 
decisions by the RO and Board, as well as copies of documents 
submitted by the appellant and/or her representative, were 
associated with the current, "rebuilt" claims file.  The 
Board likewise acknowledges that, when, as here, records 
cannot be located, through no fault of the appellant, VA has 
a "heightened" obligation to more fully discuss the reasons 
and bases for its decision and to carefully consider applying 
the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

The Board likewise notes that the claims file contains the 
Veteran's service personnel records, reports of VA post-
service treatment and examinations, and private medical 
records, as well as the appellant's own statements in support 
of her claim.  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection for the Cause of the Veteran's Death

According to VA law and regulation, service connection may be 
granted for disability resulting from a disease or injury 
incurred or aggravated during active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic conditions will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption, however, is rebuttable by probative 
evidence to the contrary.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death, which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  See 38 C.F.R. 
§ 3.312(c)(4).

Agent Orange

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 
38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  They are:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus was added to the list of 
diseases for which presumptive service connection can be 
established.  The change was effective July 9, 2001.  See 66 
Fed. Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda must 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

The appellant-widow contends the Veteran's cancer of the 
colon resulted from his military service, including exposure 
to Agent Orange during his military service in Vietnam.  
Unfortunately, however, there is no evidence substantiating 
this allegation.  

As already acknowledged, when, as here, a veteran's complete 
claims file, including all of his service treatment records 
are unavailable through no fault of the appellant's own, the 
VA's duty to assist, duty to provide reasons and bases for 
its findings and conclusions, and duty to consider carefully 
the benefit-of-the-doubt rule, are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the 
threshold for allowance of a claim is not lowered and the 
need for probative medical nexus evidence causally relating 
the current disability at issue to service is not eliminated; 
rather, the Board's obligation to discuss and evaluate 
evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

The Veteran's DD Form 214 (Armed Forces of the United States 
Report of Transfer or Discharge) indicates that he had 
foreign and/or sea service for five years, 4 months, and 28 
days; service personnel records show that the Veteran's 
foreign service was in Panama, Korea and Japan. 

At the time of his death, the Veteran was in receipt of a 
total (100 percent) rating for compensation purposes based on 
individual unemployability due to his service-connected 
schizophrenia, defective hearing, and tinnitus.  According to 
his death certificate, the Veteran died on June [redacted], 2004 as a 
result of colon cancer due to chronic obstructive pulmonary 
disease (COPD), as a consequence of degenerative 
osteoarthritis.  

Based on the relevant evidence of record, the Board finds 
that the preponderance of this evidence is against the claim 
for service connection for the cause of the Veteran's death.  

The medical evidence of record indicates that the Veteran's 
COPD, osteoarthritis, and colon cancer were first manifested 
many years after his service in the military ended.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology after service).  In this regard, 
the Board points out that the Veteran's terminal cancer was 
initially diagnosed in 2003, approximately 36 years after his 
discharge from service.  

Indeed, there is no clinical evidence of record relating 
degenerative arthritis or COPD to the Veteran's service.  
Moreover, there is no persuasive medical nexus evidence of 
record indicating that the Veteran's colon cancer that caused 
the Veteran's death was in any way related to his service in 
the military.  The appellant has not submitted any such 
evidence demonstrating that the Veteran's colon cancer was 
related to his military service, including his service-
connected disabilities or any incident of the Veteran's 
service.  Similarly, there is no evidence that the Veteran 
was exposed to Agent Orange during his military service - as 
the appellant alleges.  Regardless, colon cancer is not a 
presumptive disease associated with such exposure.  He did 
not have a respiratory cancer or other disease listed at 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Additionally, the physician who prepared and signed the 
Veteran's death certificate did not conclude that his colon 
cancer, chronic obstructive pulmonary disease (COPD), or 
degenerative osteoarthritis, were etiologically related to 
service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility and 
probative value of proffered evidence in the context of the 
record as a whole).  

The Board takes note of the September 2007 letter from N. R., 
M.D., which states that the Veteran had lesions in his lungs 
and liver at the time of his November 2003 diagnosis with 
colon cancer; as well as multiple co-morbidities of coronary 
artery disease, diabetes, cerebrovascular accident, and 
Alzheimer's disease.  Dr. R noted that the Veteran's lung 
lesions were calcific nodules, but that metastasis from the 
Veteran's colon cancer could not be ruled out.  Dr. R also 
noted that the appellant had expressed concern as to chemical 
exposure during military service and opined that although a 
definitive relationship could not be established between 
chemical exposure and malignancy, it could not be ruled out 
either.  However, it appears that Dr. R's opinion was based 
on information supplied by the appellant.  The Court has held 
that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); see also 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  Dr. R's 
statement, based on the appellant's recitations, and not 
supported by the evidence of objective record, is accordingly 
entitled to little probative weight.  See Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991).  Moreover, a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).   See also Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  
  
The record does not contain objective evidence confirming the 
appellant's assertions as to the events of the Veteran's 
service.  While the Board acknowledges the absence of the 
Veteran's service treatment records, the Board points out 
that there is no corroborating medical evidence supporting 
the appellant's assertions, such as objective evidence of 
chemical exposure during service.   See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that 
the absence of contemporaneous medical documentation may go 
to the credibility and weight of veteran's lay testimony, but 
the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  See also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when . . . 
a layperson is competent to identify the medical condition).   

The Board acknowledges the sincerity of the appellant's 
beliefs that the Veteran's death was somehow attributable to 
his service in the military.  However, there is simply no 
persuasive medical evidence of record supporting this 
allegation.  As a layperson, the appellant simply does not 
have the necessary medical training and/or expertise to make 
this determination, herself.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied because the preponderance of the 
evidence is unfavorable.  38 C.F.R. § 3.102.




ORDER

The claim for service connection for the cause of the 
Veteran's death is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


